DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 GONEL PIERRE and FARMA PIERRE,
                           Appellants,

                                      v.

               GRACE PLUMBING & A/C SERVICES, INC.,
                            Appellee.

                              No. 4D21-2353

                              [March 31, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Barner, Judge; L.T. Case No. 20-17030 COCE
(54).

   Kertch J. Conze and James Bishop of the Law Offices of Kertch Conze,
P.A., Miramar, for appellant Gonel Pierre.

  Nathalie Flore Demesmin of The Advocate Consulting Law Group,
Hollywood, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.